In an action to recover damages for legal malpractice, the defendant third-party plaintiff appeals from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated November 2, 2005, which denied his motion to vacate a prior order of the same court entered October 21, 2002, which, upon his default in appearing at a pretrial conference, awarded judgment in favor of the plaintiff and dismissed the third-party complaint.
Ordered that the order dated November 2, 2005 is reversed, on the law, the facts, and in the exercise of discretion, without costs or disbursements, the motion of the defendant third-party plaintiff to vacate the order entered October 21, 2002 is granted, and the matter is remitted to the Supreme Court, Suffolk County, before a different Justice.
*586The defendant demonstrated a reasonable excuse for his default and a meritorious defense. Accordingly, his motion to vacate the order entered upon his default should have been granted. Crane, J.R, Krausman, Garni and Dickerson, JJ., concur.